Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 1 of 10




                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                


                  (;+,%,7
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 2 of 10
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 3 of 10
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 4 of 10
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 5 of 10




                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                


                 (;+,%,7$
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 6 of 10
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 7 of 10
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 8 of 10
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 9 of 10




                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                


                  (;+,%,7%
Case 1:19-cv-08287-ALC-SN Document 32 Filed 04/09/20 Page 10 of 10
